Exhibit 95 Mine Safety Disclosure s Our mines are operated subject to the regulation of the Federal Mine Safety and Health Administration (“MSHA”), under the Federal Mine Safety and Health Act of 1977 (the “Mine Act”). In July 2010, the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”) was signed into law, and amended in December 2011. The following mine safety data is provided pursuant to the Dodd-Frank Act. When MSHA believes a violation of the Mine Act has occurred, it may issue a citation for such violation, including a civil penalty or fine, and the mine operator must abate the alleged violation. During the third quarter of 2014, MSHA proposed $1,608 in penalty assessments at the Greens Creek mine and $6,985 in penalty assessments at the Lucky Friday mine. Hecla has not yet received all penalty assessments related to the citations issued in the third quarter of 2014. We have the opportunity to contest or appeal these penalties. During the third quarter of 2014, MSHA issued the Greens Creek mine 5 citations pursuant to Section 104 of the Mine Act for violations of mandatory health or safety standards that could significantly and substantially contribute to the cause and effect of a mine safety or health hazard, and no such citations to the Lucky Friday mine. The Greens Creek mine has no legal actions pending before the Federal Mine Safety and Health Review Commission, regarding citations for which penalties have been assessed. The Lucky Friday Mine has 17 actions pending before the Federal Mine Safety and Health Review Commission, including 4 actions for which proposed penalties assessment have not been issued, and 13 actions regarding citations and orders for which penalty assessments have been issued. As required by the reporting requirements of the Dodd-Frank Act, as amended, the table below presents the following information for the three-month period ended September 30, 2014. Received Received Notice of Total Notice of Potential Legal Section Total Dollar Number Pattern of to have Actions Legal Legal 104(d) Value of Of Violations Patterns Pending Actions Actions Section Section Citations Section Section MSHA Mining Under Under as of Last Initiated Resolved 104 S&S 104(b) and 110(b)(2) 107(a) Assessments Related Section Section Day of During During Mine Citations Orders Orders Violations Orders Proposed Fatalities 104(e) 104(e) Period Period Period Greens Creek 5 0 0 — — — no no 0 0 0 Lucky Friday 0 0 0 — — — no no 17 0 27
